
	

115 S249 RH: To provide that the pueblo of Santa Clara may lease for 99 years certain restricted land, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 174
		115th CONGRESS1st Session
		S. 249
		[Report No. 115–242]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2017
			Referred to the Committee on Natural Resources
		
		
			July 24, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To provide that the pueblo of Santa Clara may lease for 99 years certain restricted land, and for
			 other purposes.
	
	
 1.Expansion of pueblo of Santa Clara land eligible for 99-year leaseSubsection (a) of the first section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(a)), is amended— (1)by striking Indians,, and inserting Indians,;
 (2)by inserting Ohkay Owingeh pueblo, after Cochiti,; (3)by inserting the pueblo of Santa Clara, after Pojoaque,;
 (4)by striking the the lands and inserting the land; (5)by striking lands held in trust for the Pueblo of Santa Clara,; and
 (6)by striking lands held in trust for Ohkay Owingeh Pueblo.   July 24, 2017 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 